Citation Nr: 1203655	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-24 334	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand.

2.  Entitlement to service connection for arthritis of the left hand.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to an initial rating in excess of 10 percent for vertigo.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel
INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from February 2003 to July 2004, and also had unverified periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board), in part, from an April and July 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board has considered documentation included in the Virtual VA system in reaching the determinations below.

The issues of service connection for a back disorder and a psychiatric disorder (now reopened), and a higher initial rating for vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran experienced chronic right and left hand arthritis symptomatology during service.  

2.  In a February 2007 rating decision, the RO denied service connection for both PTSD and a depressive disorder; the Veteran did not file a timely appeal of this decision. 

3.  Evidence received since the February 2007 rating decision raises a reasonable possibility of substantiating a claim for a psychiatric disorder, to include PTSD and a depressive disorder.  





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for arthritis of the right and left hands is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The February 2007 rating decision denying service connection for both PTSD and a depressive disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  Evidence received since the February 2007 rating decision is new and material, and service connection for a psychiatric disorder, to include PTSD and a depressive disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant service connection for arthritis of the right and left hands, and will grant reopening of the previously denied claim for a psychiatric disorder.  Therefore, a review of VA's duties to notify and assist regarding these issues is not necessary.   





Service Connection for Arthritis of the Right and Left Hands

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Where a veteran who served for 90 days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309. 

The Board finds that the evidence is in relative equipoise as to whether the Veteran experienced chronic arthritis symptomatology of the hands during service.  The Veteran apparently had unverified periods of service in the Army National Guard for many years prior to entrance into active service in the Army in February 2003.  A January 2003 National Guard retention medical examination report, written one month prior to the Veteran's entry into active service, indicated that the Veteran's hands were normal.  In reviewing the other service treatment records, the Board notes that the record does not contain a copy of a service entrance medical examination performed upon the Veteran's entrance into active service in February 2003.  Therefore, the Veteran is presumed to have not had any arthritic disorders of the hands upon entry into active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The Board notes that the service treatment records contain a single report of treatment for symptomatology of an arthritic disorder of the Veteran's hands.  In a June 2004 service treatment record, written approximately one month prior to the Veteran's discharge from active service, the Veteran reported experiencing morning stiffness in both hands over the previous six months.  After an examination, the service examiner diagnosed questionable rheumatoid arthritis of the hand, doubtful.  

The Board notes that the record does not contain an active service discharge examination report.  Yet, in a July 2004 VA treatment record, written one day after the Veteran's discharge from service, the Veteran indicated that he had experienced pain in the distal phalangeal joints of the hands since approximately July 2003.  The Veteran indicated that this pain was worst in the mornings.  Upon examination, the VA examiner stated that the clinical findings were consistent with osteoarthritis, to include arthritis of the joints of the fingers.

In an April 2008 VA treatment record, the Veteran reported experiencing pain in the hands, fingers, and wrists in the morning.  Upon examination, the VA examiner noted hand nodules in all distal interphalangeal joints.  The diagnosis was degenerative joint disease of both hands, causing moderate to severe pain.  In a May 2008 addendum to the April 2008 VA treatment record, a VA rheumatologist noted that the Veteran had osteoarthritis with prominent involvement of his hands with marked bony deformities in the distal interphalangeal joints.  The VA examiner noted that a similar observation was made back in 2004.  

Considering the presence of symptomatology during service, the continuous arthritis symptomatology since discharge, and the current osteoarthritis diagnosis, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current osteoarthritis disability is related to the disorder noted in service.  Accordingly, the Board finds sufficient evidence to allow for service connection without the need for further medical nexus opinion.  38 C.F.R. § C.F.R. § 3.303(b).  The claims for service connection of the right and left hands are thus granted in full.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and Material Evidence for a Psychiatric Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if  new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In this case, in a February 2007 rating decision, the RO denied service connection for PTSD and depression.  In that decision, having reviewed the evidence, the RO found that the Veteran did not have a confirmed diagnosis of PTSD, and that the evidence did not indicate that the Veteran's diagnosed depression was related to service.  As noted above, the Board has reclassified the Veteran's separate applications to reopen service connection for PTSD and depression, respectively, as a single claim to reopen service connection for a psychiatric disorder, to include PTSD and depression.

Notably, in a March 2006 stressor statement received prior to the February 2007 rating decision, the Veteran reported serving at Abu Ghraib and Camp Cropper near the Baghdad International Airport.  The Veteran indicated that he experienced constant bombing at the Abu Ghraib jail during which several people were wounded.  He wrote that guard duty was performed under high stress and that the constant stress caused the Veteran to have difficulty sleeping.  The Veteran also indicated he would often see dead bodies on the road between Abu Ghraib and Camp Cropper.  Also, he noted that he could not recall specific dates but indicated that he experienced constant stressors while serving.  

Subsequent to the issuance of the earlier rating decision, in an April 2009 statement, the Veteran stated that he and his fellow service members were in charge of running and maintaining security for installations where prisoners of war were held, to include the facility at which Saddam Hussein was housed.  The Veteran stated that he underwent constant enemy attacks and that he lost a friend in his unit who committed suicide.  The Veteran stated that he and others assigned to the mess section had to go on daily runs to various warehouses to pick up rations.  He indicated that every time he went on one of these runs he would encounter enemy attacks and improvised explosive devices (IEDs).  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, supra.  In the April 2009 stressor statement, the Veteran also reported experiencing stressful circumstances, to include exposure to IEDs during service.  The Board notes that the Veteran did not report experiencing IEDs in the evidence submitted prior to the February 2007 rating decision which originally denied service connection for both PTSD and a depressive disorder.  This new stressor relates to the previously unestablished fact of a relationship between a current psychiatric disorder and an incident of service that is necessary to substantiate the claim for service connection.  See 38 C.F.R. § 3.304(f) (concerning the criteria for claims for service connection for PTSD).  Accordingly, the evidence is new and material, and the claim for service connection for a psychiatric disorder, to include PTSD and a depressive disorder, is reopened.  For reasons described below, however, further development is necessary before this claim can be adjudicated on its merits.


ORDER

Service connection for arthritis of the right hand is granted.

Service connection for arthritis of the left hand is granted.

New and material evidence having been received, the appeal to reopen service connection for a psychiatric disorder, to include PTSD and a depressive disorder, is reopened; to this extent only, the appeal is granted.


REMAND

First, the Board notes that there are outstanding treatment records which have not been incorporated into the claims file.  Specifically, the most recent VA treatment record included in the claims file is a VA medical examination report dated June 10, 2009.  Yet, a May 2011 rating decision (contained in Virtual VA) indicates that the Veteran has outstanding VA treatment records dated through April 27, 2011.  Significantly, the April 27, 2011 record is a VA ear examination report with contents that resulted in a grant of service connection for Meniere's disease (a matter not on appeal) and may contain findings relevant to the Veteran's claim for a higher initial rating for vertigo.  As the outstanding records might contain evidence related to the Veteran's claims, the AMC/RO should procure all outstanding VA treatment records dated from April 10, 2009 and include them with the claims file.  

Second, as the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and a depressive disorder, has been reopened, the Board finds that additional notification should be provided as to the recently enacted provisions of 38 C.F.R. § 3.304(f)(3) (2011), concerning stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 41092 (July 15, 2010).  The stressors described by the Veteran would appear to fall in this category.

Finally, regarding the issue of service connection for a psychiatric disorder, the Veteran has submitted evidence indicating that he developed this disorder during active service in Iraq.  The record contains evidence that the Veteran first sought treatment for psychiatric symptomatology within a year of discharge from active service and the Veteran maintains that such symptomatology had been continuous since discharge from active service.  The Veteran has been diagnosed as having major depressive disorder.  Therefore, a VA psychiatric examination should be provided to determine the etiology of any current psychiatric disorder, to include PTSD and/or depression.  By the same token, a VA examination addressing the claimed low back disorder is also warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (regarding the low threshold that must be met for requiring a VA examination in conjunction with a service connection claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should furnish the Veteran with an updated 38 C.F.R. § 3.159(b) notice letter, specifically listing the new regulations regarding PTSD stressor verification regulations, codified at 38 C.F.R. § 3.304(f)(3) (2011).  Additional stressor information should be requested as well.  Also, the AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for any of his claimed disorders, specifically a back disorder, a psychiatric disorder, and a vertigo disability.

2.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran, to include any outstanding VA treatment records from the Mayaguez Outpatient Clinic or the San Juan VA Medical Center since April 10, 2009, the date of the last treatment record on file.  

3.  After any further development deemed necessary, the AMC/RO should schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD or a depressive disorder.  The claims folder must be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should render a multi-axial diagnosis listing all current psychiatric disabilities and clearly address the following:

(i).  As to any current diagnosis of PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not that (i.e., a 50 percent or greater probability) that the Veteran has a current PTSD diagnosis predicated upon an in-service stressor involving fear of hostile military or terrorist activity.

(ii).  Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not that any other acquired psychiatric disability was first manifested in service or is otherwise related to service.  

A complete rationale should be given for all opinions provided by the examiner.

4.  The Veteran should also be afforded a VA spine examination to address the nature and etiology of his claimed low back disorder.  The examiner must review the claims file in conjunction with the examination.  If a diagnosis cannot be rendered, the examiner should so state specifically.  For each diagnosed disorder, however, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to service.  A complete rationale should be given for all opinions provided by the examiner.

5.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


